DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 June 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12-13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brost (US 3,889,710) in view of Hess (US 2,462,189) in further view of Ranford (US 5,176,658).
Regarding Claim 1, Brost discloses a check valve (Figure 2). The check valve comprising: 
a housing (14 and 15 together) comprising an inlet port (22), an outlet port (27), and a valve chamber (within 30), the inlet port extending from a ceiling of the valve chamber to an outer surface of the housing (where the ceiling would be the left side of the valve chamber in the orientation of Figure 2), the outlet port comprising a fluid passage extending from a center opening (from where 27 begins within 30) through a floor of the valve chamber to the outer surface of the housing (Figure 2), wherein the ceiling of the valve chamber comprises a first radius (from the center of 22 out to 25 along 21); and 
a valve member (13) comprising a valve head defining an upper surface of the valve member (against 21 in Figure 2), wherein the upper surface of the valve head comprises a second radius (from the center of 13 out to the side) and defines a continuous curvature along an entire length of the valve head (Figure 2), wherein the second radius is less than the first radius (shown in Figure 5 where the radius of the valve member is shorter than the radius of the ceiling) and, wherein when an upstream pressure is applied to the valve member, the valve head is configured to deflect away from the ceiling of the valve chamber and unseal the inlet port (Figure 6), and when a downstream pressure is applied to the valve member, the valve head is configured to deflect away from the floor of the valve chamber and seal the inlet port such that the valve head abuts and conforms to a shape of the ceiling of the valve chamber to seal the inlet port (Figure 5),
but fails to expressly disclose where the valve member comprises a stem extending downstream from the valve head with the valve member is positioned within the valve chamber with the stem extending through the center opening, and wherein the ceiling of the valve chamber forms a first degree of curvature, wherein the upper surface of the valve head forms a second degree of curvature and a continuous curvature along an entire length of the valve head, wherein the first degree of curvatur
Hess teaches a check valve (Figure 3) with an inlet port (from 2), an outlet port (to 5), and a valve member (7) comprising a valve head (at the area shown by the line of reference numeral 7) and a stem (15) extending downstream from the valve head with the valve member is positioned within the valve chamber with the stem extending through the center opening (of the outlet at 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brost to incorporate the teachings of Hess to provide for where the valve member comprises a stem extending downstream from the valve head with the valve member is positioned within the valve chamber with the stem extending through the center opening.  Doing so would allow for the valve to be properly seated within the chamber and secure the valve against unnecessary movement, as taught by Hess (Col 2, lines 37-43).
Ranford teaches a check valve (Figure 9) with a port (244) and a valve member (218) wherein the ceiling of the valve chamber forms a first degree of curvature (the top of 242), wherein the upper surface of the valve head forms a second degree of curvature (at 256) and a continuous curvature along an entire length of the valve head (Figure 9), wherein the first degree of curvature is less than the second degree of curvature (Figure 9) and a central portion of the upper surface of the valve head abuts against a rim forming the inlet port (at 244).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brost to incorporate the teachings of Ranford to provide for wherein the ceiling of the valve chamber forms a first degree of curvature, wherein the upper surface of the valve head forms a second degree of curvature and a continuous curvature along an entire length of the valve head, wherein the first degree of curvaturcentral portion of the upper surface of the valve head abuts against a rim forming the inlet port.  Doing so would be combining prior art elements according to known methods (the valve member shape of Ranford with the valve system of Brost) to yield predictable results (to secure the port and prevent backflow of fluid).
Regarding Claim 3, Brost as modified by Hess teach where the valve member comprises an umbrella shape (13 of Brost and 15 of Hess).  
Regarding Claim 4, Brost disclosed where the ceiling of the valve chamber comprises a dome-shaped ceiling (21 in Figure 3 and 2).  
Regarding Claim 5, Brost discloses where a gap is formed between the ceiling of the valve chamber and the upper surface of the valve head (Figure 2).  
Regarding Claim 7, Brost discloses where when the upstream pressure is applied to the valve head, a fluid flows from the inlet port to the outlet port (from left to right in Figure 2; Col 2, lines 49-50).  
Regarding Claim 8, Brost discloses a check valve (Figure 2). The check valve comprising: 
an inlet housing (14) comprising an inlet port (within 22); 
an outlet housing (15) comprising an outlet port (out 27); 
a valve chamber (within 30) created by engaging the inlet housing and the outlet housing (Figure 2), an inner surface of the inlet housing serves as a ceiling of the valve chamber (21) having a first radius (from the center of 22 out to 25 along 21), an inner surface of the outlet housing serves as a floor of the valve chamber (28), wherein the outlet port comprises a fluid passage extending from a center opening through the floor of the valve chamber (27); and 
an umbrella-shaped valve comprising a valve head (13 in Figure 2) defining an upper surface of the valve member (Figure 2), wherein the upper surface of the valve head comprises a second radius (from the center of 13 out to the side ) and defines a continuous curvature along an entire length of the valve head (13 in Figures 2-3), wherein the second radius is less than the first radius, (shown in Figure 5 where the radius of the valve member is shorter than the radius of the ceiling) wherein when an upstream pressure is applied to the umbrella-shaped valve, the umbrella-shaped valve is configured to move away from the inlet port and create a gap between the ceiling of the valve chamber and an upper surface of the umbrella-shaped valve (Figure 6), and when a downstream pressure is applied to the umbrella-shaped valve, the umbrella-shaped valve is configured to deflect away from the outlet port, and the upper surface of the umbrella-shaped valve abuts and conforms to a shape of the ceiling of the valve chamber to seal the inlet port (Figure 5),
but fails to expressly disclose where the umbrella-shaped valve comprises a stem extending downstream from the valve head and the umbrella-shaped valve is supported within the valve chamber between the inlet housing inner surface and the outlet housing inner surface with the stem extending through the center opening and wherein the ceiling of the valve chamber forms a first degree of curvature, wherein the upper surface of the valve head forms a second degree of curvature and a continuous curvature along an entire length of the valve head, wherein the first degree of curvatur
Hess teaches a check valve (Figure 3) with an inlet port (from 2), an outlet port (to 5), and a valve member (7) where the umbrella-shaped valve comprises a stem (15) extending downstream from the valve head and the umbrella-shaped valve is supported within the valve chamber between the inlet housing inner surface and the outlet housing inner surface with the stem extending through the center opening (of the outlet at 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brost to incorporate the teachings of Hess to provide for where the umbrella-shaped valve comprises a stem extending downstream from the valve head and the umbrella-shaped valve is supported within the valve chamber between the inlet housing inner surface and the outlet housing inner surface with the stem extending through the center opening.  Doing so would allow for the valve to be properly seated within the chamber and secure the valve against unnecessary movement, as taught by Hess (Col 2, lines 37-43).
Ranford teaches a check valve (Figure 9) with a port (244) and a valve member (218) wherein the ceiling of the valve chamber forms a first degree of curvature (the top of 242), wherein the upper surface of the valve head forms a second degree of curvature (at 256) and a continuous curvature along an entire length of the valve head (Figure 9), wherein the first degree of curvature is less than the second degree of curvature (Figure 9) and a central portion of the upper surface of the valve head abuts against a rim forming the inlet port (at 244).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brost to incorporate the teachings of Ranford to provide for wherein the ceiling of the valve chamber forms a first degree of curvature, wherein the upper surface of the valve head forms a second degree of curvature and a continuous curvature along an entire length of the valve head, wherein the first degree of curvatur
Regarding Claim 9, Brost discloses where the inlet port extends from the valve chamber to an outer surface of the inlet housing (Figure 2 through the length of passage 22), the outlet port extends from the valve chamber to an outer surface of the outlet housing (Figure 2 through the length of passage 27), and the inlet port and the outlet port are axially aligned with each other (Figure 2).  
Regarding Claim 12, Brost disclosed where the ceiling of the valve chamber comprises a dome-shaped ceiling (21 in Figure 3 and 2).  
Regarding Claim 13, Ranford teaches where the ceiling comprises substantially a first curvature (Figure 9), the upper surface of the umbrella-shaped valve comprises a second curvature (Figure 9), and the first curvature is less than the second curvature (Figure 9).
Regarding Claim 15, Brost discloses where when the upstream pressure is applied to the valve head, a fluid flows from the inlet port to the outlet port (from left to right in Figure 2; Col 2, lines 49-50).  
Regarding Claim 16, Brost discloses a check valve (Figure 2). The check valve comprising: 
a valve chamber (within 30) comprising an inlet port at an inlet end (from 22), an outlet port at an outlet end (to 27), a ceiling (21), and a curved floor (28), the inlet port extending from the ceiling to outside of the valve chamber (through 14), the outlet port comprising a fluid passage extending from a center opening through the curved floor to outside of the valve chamber (27 through 15), wherein the ceiling of the valve chamber comprises a first radius (from the center of 22 out to 25 along 21); and 
a valve being supported within the valve chamber (13; Figure 2), wherein the valve comprises a valve head defining an upper surface of the valve (13), wherein the upper surface of the valve head comprises a second radius (from the center of 13 out to the side) and defines a continuous curvature along an entire length of the valve head (Figure 3), and wherein the second radius is less than the first radius (shown in Figure 5 where the radius of the valve member is shorter than the radius of the ceiling)  and wherein the curved floor comprises a dome shape and is raised at a center of the curved floor (Figure 2), and a periphery of the curved floor is closer to the outlet end than the center of the curved floor (Figure 2),
but fails to expressly disclose where the valve member comprises a stem extending downstream from the valve head with the valve member is positioned within the valve chamber with the stem extending through the center opening and wherein the ceiling of the valve chamber forms a first degree of curvature, wherein the upper surface of the valve head forms a second degree of curvature and a continuous curvature along an entire length of the valve head, wherein the first degree of curvatur
Hess teaches a check valve (Figure 3) with an inlet port (from 2), an outlet port (to 5), and a valve member (7) comprising a valve head (at the area shown by the line of reference numeral 7) and a stem (15) extending downstream from the valve head with the valve member is positioned within the valve chamber with the stem extending through the center opening (of the outlet at 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brost to incorporate the teachings of Hess to provide for where the valve member comprises a stem extending downstream from the valve head with the valve member is positioned within the valve chamber with the stem extending through the center opening.  Doing so would allow for the valve to be properly seated within the chamber and secure the valve against unnecessary movement, as taught by Hess (Col 2, lines 37-43).
Ranford teaches a check valve (Figure 9) with a port (244) and a valve member (218) wherein the ceiling of the valve chamber forms a first degree of curvature (the top of 242), wherein the upper surface of the valve head forms a second degree of curvature (at 256) and a continuous curvature along an entire length of the valve head (Figure 9), wherein the first degree of curvature is less than the second degree of curvature (Figure 9) and a central portion of the upper surface of the valve head abuts against a rim forming the inlet port (at 244).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brost to incorporate the teachings of Ranford to provide for wherein the ceiling of the valve chamber forms a first degree of curvature, wherein the upper surface of the valve head forms a second degree of curvature and a continuous curvature along an entire length of the valve head, wherein the first degree of curvatur
Regarding Claim 17, Brost disclosed where the ceiling of the valve chamber comprises a dome-shaped ceiling (21 in Figure 3 and 2).  
Regarding Claim 20, Brost as modified by Hess teach where the valve member comprises an umbrella shape (13 of Brost and 15 of Hess).  
Claims 6, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brost (US 3,889,710) in view of Hess (US 2,462,189) in further view of Ranford (US 5,176,658) in further view of Steele (US 7,438,090).
Regarding Claims 6 and 14, Brost as modified by Hess and Ranford teach all essential elements of the current invention as discussed above except where a thickness of the valve head decreases from a central portion towards a periphery of the valve head.  
Steele teaches a valve member (generally at 40) comprising a valve head (40d and 40f) and a stem (40b) where a thickness of the valve head decreases from a central portion towards a periphery of the valve head (from 40b at the thickest to 40d to 40f at the thinnest).
It would have been an obvious matter of design choice to provide for where a thickness of the valve head decreases from a central portion towards a periphery of the valve head, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 18, Brost discloses where when an upstream pressure is applied to the valve, the valve head is configured to move away from the inlet port and create a gap between the ceiling of the valve chamber and the valve head (Figure 6), and when a downstream pressure is applied to the valve, the valve head is configured to deflect away from the outlet port and conform to a shape of the ceiling of the valve chamber (Figure 5), but fails to expressly disclose wherein a thickness of the valve head decreases from a central portion towards a periphery of the valve head.
Steele teaches a valve member (generally at 40) comprising a valve head (40d and 40f) and a stem (40b) where a thickness of the valve head decreases from a central portion towards a periphery of the valve head (from 40b at the thickest to 40d to 40f at the thinnest).
It would have been an obvious matter of design choice to provide for where a thickness of the valve head decreases from a central portion towards a periphery of the valve head, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 19, Brost discloses where a radius of the valve head (13) is less than a radius of the ceiling of the valve chamber (21) such that a gap is formed between the ceiling of the valve chamber and an upper surface of the valve head (Figure 2).  
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753